                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,                           Case No. 08-11499

             Plaintiff,                             SENIOR U.S. DISTRICT JUDGE
                                                    ARTHUR J. TARNOW
v.
                                                    U.S. MAGISTRATE JUDGE
DARRYL MILLER,                                      R. STEPHEN WHALEN

             Defendant,

v.

STATE OF MICHIGAN DEPARTMENT OF
TREASURY,

             Garnishee.

                                       /

ORDER ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
    [86]]; OVERRULING DEFENDANT’S OBJECTION TO THE REPORT AND
RECOMMENDATION [89], AND DENYING DEFENDANT’S OBJECTION [76] TO THE
                          GARNISHMENT

      This a student loan case that comes before the Court on Defendant Darryl

Miller’s objection to a writ of continuing garnishment. The Court granted Plaintiff’s

Motion for Summary Judgment on May 21, 2009, and issued a Judgment against

Darryl Miller in the amount of $30,248.87, plus pre- and post-judgment interest

pursuant to 28 U.S.C. § 1961. [Dkt. # 40]. On August 5, 2009. Mr. Miller filed an

application to proceed in forma pauperis on appeal [46]. The Court denied that

                                      Page 1 of 4
motion on September 17, 2009 [49]. Writs of garnishment [59, 60, 61] were then

issued against several garnishees, including the Michigan Department of Treasury,

Bank of America, and Flagstar Bank.

      Mr. Miller filed a request for a hearing on the writs of garnishment [65], and

his hearing was set for March 25, 2010 [68]. During the hearing, the parties reached

a settlement agreement, and Mr. Miller dismissed his appeal. At some point between

that hearing and July 6, 2018, the settlement broke down, and Plaintiff issued another

Writ of Continuing Garnishment against Michigan’s Department of Treasury [75].

Mr. Miller requested a hearing on the writ, and the matter was referred to the

Magistrate Judge.

       The Magistrate Judge held a hearing on February 28, 2019, and he

recommended denying Mr. Miller’s objection to the garnishment. The Report and

Recommendation (“R&R”) [86] found that Mr. Miller had not carried his burden of

showing that he is entitled to an exemption from the writ of garnishment. See United

States v. Sawaf, 74 F.3d 119, 122 (6th Cir. 1996). Mr. Miller seeks to negotiate a

payment plan with Plaintiff, but the Court is not empowered to craft a second

settlement agreement between the parties. As to the payment plan, the Magistrate

Judge noted,

             At the hearing, the Plaintiff indicated a willingness to consider a
      new payment plan, but requires financial information from the Defendant.
      If the Defendant is willing to provide that information and engage in
      discussions with Plaintiff’s counsel, it is possible that he might be able to

                                      Page 2 of 4
      obtain relief that would alleviate some of his financial concerns. But that
      issue is not before me, nor or any issues relating to the validity of the
      underlying judgment. Because Defendant has not shown that his Michigan
      income tax refunds are exempt from garnishment, his objections must be
      denied.

R&R at 3.

      28 U.S.C. § 3014 provides the mechanism for debtors to exempt portions of

their income from a writ of garnishment. Economic difficulties alone will “not

provide a sufficient basis to exempt [the debtor’s income] from the writ.” United

States v. Jones, No. 11-11319, 2011 U.S. Dist. LEXIS 152747, *4 (Dec. 1, 2011)

(quoting U.S. v. Wells, No. 06-10589, 2006 U.S. Dist. LEXIS 83124, at *6-7 (E.D.

Mich. Nov. 3, 2006)).

      Mr. Miller filed an Objection [89] to the R&R on the grounds that financial

difficulties and other factors beyond his control precipitated the breakdown of his

negotiated payment plan. That may be so, but that is not grounds for an exemption,

and that is the only issue before the Court at this time. Mr. Miller’s petition that the

Court allow a payment plan is premature. The Court will, as it has done before,

accept a fairly negotiated settlement agreement between Plaintiff and Defendant, but

it is up to the parties, including Mr. Miller, to provide each other with the information

they need in order to reach such an agreement.

      As a final matter, Mr. Miller must start filing motions pursuant to the Court’s

Local Rules. See https://www.mied.uscourts.gov/PDFFIles/localRulesPackage.pdf.


                                        Page 3 of 4
Mr. Miller can file documents with the clerk’s office either in person or by mail.

Faxing documents to the Court is neither proper nor efficient.1

      The Court having reviewed the record, the Report and Recommendation [86]

is hereby ADOPTED and entered as the findings and conclusions of the Court.

      IT IS ORDERED that Mr. Miller’s Objection [89] to the Report and

Recommendation is OVERRULED.

      SO ORDERED.



                                       s/Arthur J. Tarnow
                                       Arthur J. Tarnow
Dated: April 19, 2019                  Senior United States District Judge




1
 As far back as 2009, documents, such as the “Defendant’s Motion for Leave to
File Amended Answer to Complaint to Add More Definite Statement of Counter-
Complaint,” were not found on the docket when they should have been. (Dkt. 49).
                                      Page 4 of 4
